Citation Nr: 0106693	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease 
(COPD), emphysema, and/or a bronchial disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to dental treatment on the basis of dental 
injury resulting from in-service trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  This case has since been 
transferred to the Baltimore, Maryland VARO.

The veteran also completed an appeal of the Huntington VARO's 
denial of entitlement to service connection for a psychiatric 
disorder.  However, he withdrew this claim during his January 
2001 Board hearing.  See 38 C.F.R. § 20.204 (2000).



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, and recent statutory changes 
ensure that this duty exists in all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes securing private and VA medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

Initially, the Board observes that the veteran has not been 
afforded VA examinations in conjunction with his claims.  
Moreover, during his January 2001 Board hearing, the veteran 
reported treatment for a back injury at a private hospital in 
the early 1970s, sinus treatment from a private doctor in the 
late 1950s, and current treatment at a VA medical center for 
his back.  However, the claims file does not contain records 
of such treatment.   

The Board is also concerned that the August 1999 Statement of 
the Case did not contain the provisions of 38 C.F.R. § 17.161 
(2000), which concern claims for outpatient dental treatment.  
These provisions should be included in a future Supplemental 
Statement of the Case.  See 38 C.F.R. §§ 19.9, 19.29 (2000).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for his claimed 
disorders since his discharge from 
service.  Specifically, the veteran 
should identify the VA medical facility 
from which he currently receives 
treatment.

2.  After securing the necessary 
releases, the RO should request records 
of all noted medical treatment which are 
not currently associated with the 
veteran's claims file.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed low back, pulmonary, and sinus 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer opinions 
as to whether it is at least as likely as 
not that current low back, pulmonary, and 
sinus disorders, if present, are related 
to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

4.  The RO should also afford the veteran 
a VA dental examination for the purpose 
of identifying the nature and extent of 
his claimed dental disorders.  The 
examiner should be provided with the 
veteran's claims file and should review 
the entire claims file in conjunction 
with the examination.  Based on the file 
review and the examination findings, the 
examiner should indicate whether it is at 
least as likely as not that any current 
dental disabilities are attributable to 
in-service trauma.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
low back disorder, a pulmonary disorder, 
and a sinus disorder; and entitlement to 
dental treatment on the basis of dental 
injury resulting from in-service trauma.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  This 
Supplemental Statement of the Case should 
include the provisions of 38 C.F.R. 
§ 17.161 (2000) if the dental injury 
issue remains on appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


